


Exhibit 10.24

 

XCEL ENERGY INC.

 

2010 EXECUTIVE ANNUAL DISCRETIONARY AWARD PLAN

 

This Xcel Energy Inc. (the “Company”) 2010 Executive Annual Discretionary Award
Plan (the “Plan”) is designed to recognize exceptional individual contributions
on the part of selected officers and employees of the Company and its Affiliates
during 2010 to the success of the Company and its Affiliates.  Payments pursuant
to the Plan are intended to supplement, to the degree deemed appropriate by the
Governance, Compensation and Nominating Committee of the Company’s Board (the
“Committee”), payments made under the Company’s Executive Annual Incentive Award
Plan (the “EAIAP”) to such officers and employees based on the achievement
during 2010 of performance objectives that relate to the business or financial
goals of the Company, an Affiliate or a business or functional unit thereof. 
Capitalized terms used in this Plan that are not defined in this Plan shall have
the same meaning given to them in the EAIAP.

 

Except as provided below, any Participant in the EAIAP for the 2010 Incentive
Period, including any Covered Employee, shall be eligible for a discretionary
bonus payment under this Plan based on a Committee-approved assessment of the
Participant’s individual performance during 2010 with respect to factors deemed
relevant by the Committee.  The assessment of any Participant’s individual
performance during the 2010 Incentive Period shall be expressed in terms of a
leadership score between 1.0 and 2.0, approved by the Committee.  The amount of
any discretionary bonus payment to a Participant under the Plan shall be
determined by multiplying the cash amount determined by the Committee to be
payable to Participant under the EAIAP for the 2010 Incentive Period (after
application of the Committee’s discretion to decrease the amount so payable
under Articles VI and XI of the EAIAP) by the corresponding bonus percentage
associated with the Participant’s leadership score, subject to the following
requirements:

 

·                  If, for any reason, the amount of any Participant’s payout
under the EAIAP for 2010 is zero, no bonus payment may be made to that
Participant for 2010 under this Plan.

 

·                  The amount payable to any Participant under the EAIAP for the
2010 Incentive Period shall be the amount so payable in cash under the terms of
the EAIAP, and shall not include any additional amount payable under the EAIAP
by reason of a Participant’s election to receive some or all of the amount
payable in the form of Shares or restricted Shares.

 

If the amount payable to any Participant under the EAIAP for the 2010 Incentive
Period is determined in whole or in part upon the achievement of any individual
performance objectives, or has been the subject of a discretionary increase by
the Committee as provided in Article VI of the EAIAP, such Participant shall not
be entitled to a discretionary bonus payment for 2010 under the Plan.

 

For purposes of determining the amount of any payment to be made pursuant to
this Plan, a leadership score of 1.0 correlates with a bonus percentage of 0%, a
leadership score of 2.0 correlates with a bonus percentage of 100%, and
leadership scores between 1.0 and 2.0 will correlate on a straight line basis
with the applicable bonus percentages.  By way of example, if a Participant
receives a leadership score of 1.2, that Participant’s bonus percentage would
equal 20%.

 

Payment of any discretionary bonus amount under the Plan shall be made in cash
to the applicable Participant no later than March 15, 2011.  The Company and its
Affiliates shall have the right to deduct from all amounts paid to a Participant
in cash (whether under this Plan or otherwise) any taxes required by law to be
withheld in respect of discretionary bonus payments under this Plan.  Subject to
all the terms and conditions of the Company’s Deferred Compensation Plan, a
Participant may elect under such Deferred Compensation Plan to defer the receipt
of discretionary bonus payments payable hereunder.

 

The Plan shall be administered by the Committee, which shall have the sole
authority and complete discretion to make rules and regulations relating to the
administration of the Plan and to construe and interpret the Plan.  Any
interpretations and decisions of the Committee with respect to the Plan shall be
final and binding.  The Board shall have the right to amend, alter, discontinue
or otherwise modify the Plan from time to time.  Nothing contained in the Plan
shall be construed as or be evidence of any contract of employment with any
Participant for a term of any length nor shall participation in the Plan in any
way be deemed to create any right or entitlement on the part of any Participant
to any bonus payment under the Plan, any such payment being at all times subject
to the sole and absolute discretion of the Committee.

 

--------------------------------------------------------------------------------
